The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Monday, April 6, 2015

                                       No. 04-14-00761-CR

                                        David CHARLES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5564
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
        On January 29, 2015, this Court granted Appellant’s counsel’s motion for a 30-day extension
of time to file appellant’s brief, extending the deadline to March 2, 2015. Counsel filed a second
motion requesting another 30-day extension of time, which this Court granted in part, extending the
deadline to March 16, 2015. Counsel then file a third motion for extension of time, requesting
extension to Friday, April 3, 2015. This Court granted appellant’s third motion for extension of time
and expressly cautioned that due to the multiple extensions, no further extensions would be granted.
However, counsel, again requests an open-ended extension of time to 30 days from the date of
supplementation of the record.

        Counsel seeks extension in this request based upon an inadvertent failure to ensure certain
documents were included in the clerk’s record. While indicating she is in possession of such
documents, counsel does not indicate why the filing of the appellant’s brief must await
supplementation of the record. This Court finds no reason why the filing of appellant’s brief is
predicated upon certain records being included in the appellate record.

        Although appellant’s counsel indicates other reasons for extension, she was cautioned that no
further extensions will be granted. Because the record may be supplemented at any time to ensure it
includes all relevant and important documents and because this Court cautioned counsel that no
further extensions of time will be granted, this Court will not allow such an open-ended request for
extension of time.

       To allow counsel some time to file appellant’s brief in this criminal case, appellant’s fourth
motion for extension of time is GRANTED IN PART. We, therefore, ORDER appellant’s
counsel to electronically file appellant’s brief on or before Monday, April 13, 2015. See
        TEX. R. APP. P. 9.2(c)(4). NO EXTENSIONS WILL BE GRANTED. If counsel fails
to file appellant’s brief in Appeal No. 04-14-00761-CR as ordered, she will be ordered to
appear and show cause why she should not be held in civil or criminal contempt or
otherwise sanctioned.

       The clerk of this court shall cause a copy of this order to be served on NANCY
BAROHN by certified mail, return receipt requested, with delivery restricted to addressee
only, or give other personal notice of this order with proof of delivery.




                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court